





Jounce Therapeutics, Inc.
Amended and Restated Non-Employee Director Compensation Policy
The purpose of this Non-Employee Director Compensation Policy (the “Policy”) of
Jounce Therapeutics, Inc., a Delaware corporation (the “Company”), is to provide
a total compensation package that enables the Company to attract and retain, on
a long-term basis, high-caliber directors who are not employees or officers of
the Company. This Policy will become effective (the “Effective Date”) upon
approval by the Company’s Board of Directors (the “Board”). In furtherance of
this purpose, all non-employee directors shall be paid compensation for services
provided to the Company as set forth below: This policy shall supersede any
prior arrangements between the Company and the directors.
Cash Retainers
Annual Retainer for Board Membership: $35,000 for general availability and
participation in meetings and conference calls of our Board. No additional
compensation for attending individual Board meetings.
Additional Annual Retainer for Non-Executive Chairperson of the Board: $30,000
to acknowledge the additional responsibilities and time commitment of the
Chairperson role.
Additional Annual Retainers for Committee Membership:
Audit Committee Chairperson
$15,000
Audit Committee member:
$7,500
Compensation Committee Chairperson:
$10,000
Compensation Committee member:
$5,000
Nominating and Corporate Governance Committee Chairperson:
$8,000
Nominating and Corporate Governance Committee member:
$4,000
No additional compensation for attending individual committee meetings.

All cash retainers will be paid quarterly, in arrears, or upon the earlier of
resignation or removal of the non-employee director. Cash retainers owing to
non-employee directors shall be annualized, meaning that with respect to
non-employee directors who join the Board during the calendar year, and with
respect to all non-employee directors for 2017, such amounts shall be pro-rated
based on the number of calendar days served by such director following the
Effective Date.
Equity Retainers
Initial Option Grant: One-time option grant to each new non-employee director
upon his/her election to the Board after the Effective Date to purchase 27,100
shares of common stock, par value $0.001 per share (the Common Stock”). Such
initial option grant shall be made upon the director first becoming a director.
Such initial option grant shall vest in equal quarterly installments during the
12 quarters following the grant date, subject to the director’s continued
service on the Board.
On the date of each Annual Meeting of Stockholders: Annual option grant to each
non-employee director serving on the Board immediately following the Company’s
annual meeting of stockholders to purchase





--------------------------------------------------------------------------------





13,550 shares of Common Stock. Such annual option grant shall vest on the
earlier of the one-year anniversary of the grant date and the Company’s next
annual meeting of stockholders, subject to the director’s continued service on
the Board.    
All of the foregoing option grants will become immediately exercisable upon the
death, disability of a director or upon a Sale Event (as defined in the
Company’s 2017 Stock Option and Incentive Plan). In addition, if the option
grants described above are in the form of options to purchase the Company’s
common stock, par value $0.001 per share (the “Common Stock”), to the directors
will have until the earlier of one year following cessation of service as a
director or the original expiration date of the option to exercise the option
(to the extent vested at the date of such cessation), provided that the director
has not been removed for cause.


Any stock option granted to a non-employee director pursuant to this Policy will
be granted at an exercise price equal to the fair market value of a share of
Common Stock on the date of grant.


Expenses
The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.


ADOPTED AND EFFECTIVE: March 8, 2017



